,.: ..        Case: 4:19-cr-00143-CDP Doc. #: 2 Filed: 02/21/19 Page: 1 of 3 PageID #: 6

                                                                                                     FILED
                                       UNITED STATES DISTRICT COURT
                                       EASTERN DISTRICT OF MISSOURI                               FEB 21 2019
                                             EASTERN DIVISION
                                                                                                U. S. DISTRICT COURT
                                                                                              EASTERN DISTRICT OF MO
         UNITED STATES OF AMERICA,                          )                                          ST.LOUIS
                                                            )
         Plaintiff,                                         )
                                                            )
                                                                     i
         v.                                                 )   No.:      4:19CR00143 CDP/DDN
                                                            )
         ALEASE CHAMBERS,                                   )
                                                            )
         Defend~t.                                          )

                                                   INDICTMENT

         The Grand Jury charges that:

                                          COUNT I
                      MANUFACTURING COUNTERFEIT OBLIGATIONS: 18 U.S.C. § 471

                 On or about August 24, 2018, in St. Louis County, in the Eastern District of Missouri, the

         Defendant,

                                              ALEASE CHAMBERS,

         with intent to defraud, did falsely make, forge, and counterfeit obligations of the United States,

         that is, falsely made, forged and counterfeited twenty-dollar Federal Reserve Notes, Serial No.

         ML87001543M.

                  All in violation of Title 18, United States Code, Section 471.

                                          COUNT II
                         UTTERING COUNTERFEIT OBLIGATIONS: 18 U.S.C. § 472

                 On or about August24, 2018, in St. Louis County, in the Eastern District of Missouri, the

         Defendant,

                                              ALEASE CHAMBERS,

         with intent to defraud, did utter and possess falsely made, forged and counterfeited obligations of

         the United States, that is, multiple counterfeited bills of United States currency in the denomination
  Case: 4:19-cr-00143-CDP Doc. #: 2 Filed: 02/21/19 Page: 2 of 3 PageID #: 7


of ten dollars, Serial No. JH48600282A, which defendant then knew to be falsely made, forged

and counterfeited.

       All in violation of Title 18, United States Code, Section 472.

                                   FORFEITURE ALLEGATION

The Grand Jury further finds by probable cause that:

       Pursuant to Title 18, United States Code, Sections 492 and 982(a)(2)(B) and Title 18,

Unitecl States Code,. Section 2461, upon conviction of offenses· in violation of Title 18, United

States Code, Section 471 and 472 as set forth in Counts. I and II, Defendant' Alease Chambers

shall forfeit to the United States of America:

               a. all counterfeits of any coins or obligations or other securities of the United

                     States or of any foreign government, or any articles, devices,. and other things

                     made, possessed, or used in said offense, or any material or apparatus used or

                     fitted or intended to be used, in the making of such counterfeits, articles, devices

                     or things; and

               b. any property constituting, or derived from, proceeds the defendant obtained

                     directly or indirectly, as the result of such violation.

       Subject to forfeiture is a .sum of money equal to the total value of any property constituting,.

or derived from, proceeds the defendant obtained, directly or indirectly, as a result of'the offense

in Counts I and IL

       If any of the property described above, as a result of any act or omission of the

defendant:

               a. cannot be located upon the exercise of due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               c. has been placed beyond the jurisdiction of the court;
  Case: 4:19-cr-00143-CDP Doc. #: 2 Filed: 02/21/19 Page: 3 of 3 PageID #: 8


               d. has been substantially diminished in value; or

               e. has been commingled with other property which cannot be divided without

                   difficulty,

the United States of America will be entitled to the forfeiture of substitute property pursuant to 21

u.s.c. § 853(p).

                                                      A TRUE BILL.




                                                      FOREPERSON

JEFFREY B. JENSEN
United States Attorney



DIANE E.H. KLOCKE, #61670MO
Special Assistant United States Attorney
